Herrick, J.:
The return of the justice already made sets forth that “ a petition, duly verified, having been presented to the undersigned justice of the peace, on behalf of and by Jed H. Griffin, landlord,” etc.
That is a statement that the petition was properly verified when it was presented to and used before him as a basis for the issuing of a precept.
The petition itself is printed in the record before us, and from it it appears that it was sworn to before the justice who issued the precept in the action and who made the return to the County Court. His name is attached to it as the officer before whom the petitioner was sworn; the proper jurat is attached, except that the day of the month when it was verified is left blank; this does not, under the circumstances, render the verification defective; it is a mere formal error of a kind which will, as a rule, be disregarded. (Baboock v. Kuntzsch, 85 Hun, 33.)
The petition is dated March 27, 1897, and the precept issued in pursuance of it is also dated March 27, 1897, and the verification having been made before the justice who issued the process, and he having certified in his return that before he issued the process a duly verified petition was presented to him, the court may fairly assume upon appeal that the date of its verification was the day upon which it was used and caused the issuing of the process, to wit, the 27th day of March, 1897, and, therefore, a further return is unnecessary, and the order appealed from should be affirmed.
All concurred.
Order affirmed, with ten dollars costs and disbursements.